Citation Nr: 0019557	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-03 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease secondary to the use of tobacco.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to the use of tobacco.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran, who had active service from 
March 1960 to April 1967, appealed that decision.

The veteran failed to appear for a hearing before the Board 
in Washington, D.C. scheduled for June 2000.  Relevant 
regulatory authority provides that in the event of the 
veteran's failure to appear at a hearing, the case will be 
processed as a withdrawal of a request for a Board hearing; 
the appeal has since been referred to the Board for appellate 
review.  38 C.F.R. § 20.702(d) (1999).


FINDINGS OF FACT

1.  The veteran was noted to have a cough related to smoking 
at the time of his March 1967 separation examination.

2.  The veteran currently has cardiovascular disease and COPD 
that is the result of tobacco use.

3.  Medical evidence has been submitted that establishes a 
nexus between the veteran's in-service tobacco use and 
current diagnoses of cardiovascular disease and COPD.








CONCLUSIONS OF LAW

1.  Cardiovascular disease was incurred as a result of in-
service nicotine use.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  COPD was incurred as a result of in-service nicotine use.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred by a veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The veteran's claims for service connection 
for cardiovascular disease and for COPD are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented 
claims that are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The veteran's central contentions are contained in a June 
2000 brief on appeal submitted by his representative.  The 
veteran's representative argued initially that an entry into 
service medical records related the veteran's cigarette use 
as significant when treating respiratory complaints.  In 
addition, the representative noted that at the time of his 
March 1967 separation examination, the veteran was noted to 
have a smokers cough. The veteran's representative also 
argued that medical opinions obtained during the course of 
this claim have established a relationship between current 
diagnoses of cardiovascular disease and COPD and the 
veteran's in-service smoking or nicotine addiction that is 
the result of in-service smoking.

In support of his claim, the veteran made reference to the VA 
General Counsel's precedent opinion contained in OGCPREC 2-93 
(January 13, 1993), which held, among other things, that 
service connection for disability or death may be established 
if the evidence shows that the claimed injury or disease 
resulted from tobacco use in the line of duty during active 
service.  Further, OGCPREC 2-93 held that nicotine 
dependence, per se, as a disease entity for compensation 
purposes is an adjudicative matter, to be resolved by VA 
adjudicators, based upon medical principals relating to that 
condition.  (The opinion cited the Diagnostic and Statistical 
Manual of Mental Disorders (DSM), Third Edition, which in 
turn lists criteria for the definition of nicotine 
dependence.)  Hence, the opinion continued, if a veteran 
became nicotine dependent during service, and tobacco use 
resulting from that dependence led to a post-service 
development of a disability, such as cancer, then service 
connection could be established for the post-service 
disability.

In May 1998, Congress passed the Transportation Equity Act 
for the 21st Century, and the President signed this bill into 
law the following month.  The Act prohibited establishing 
service connection for tobacco use for claims filed after the 
President signed the Act into law, in June 1998.  The 
veteran's claim was filed prior to this, and hence, the 
veteran's claim cannot be dismissed as lacking legal merit.

Service medical records indeed note that in January 1965 the 
veteran had cold complaints, including a dry, hacking cough, 
and that the treating physician noted that the veteran was a 
smoker.  Similarly, the veteran's March 1967 separation 
examination report did note a smoker's cough.

The veteran was noted to have COPD at the time of his August 
1998 VA examination.  The examiner stated that this was a 
result of heavy cigarette smoking, which apparently had 
continued to date.  The veteran seemed to indicate that he 
continued to smoke three packs of cigarettes per day.  The 
presence of coronary artery disease was also noted, and the 
veteran reported that he had coronary catheterization and 
bypass surgery in the past.  

In December 1998 correspondence, one of the veteran's private 
physicians, P.S. Koneru, M.D., informed the RO that both the 
veteran's current respiratory problems and cardiovascular 
disease were the result of in-service smoking.  In another 
December 1998 note, another of the veteran's private 
physicians, Robert W. Oakes, M.D., informed the RO that the 
veteran's COPD was the result of in-service smoking.  That 
opinion was again related in correspondence dated September 
1999 from another of the veteran's private physicians.

In light of the above, the Board has no choice but to grant 
service connection for both cardiovascular disease and COPD 
secondary to nicotine use during service.  In this regard, 
service medical records document that the veteran had a 
"smoker's cough" at the time of his separation from 
service, and another service medical record implicates the 
veteran's ongoing smoking to respiratory complaints.  
Competent medical evidence has been submitted during the 
course of this current claim that would establish that the 
veteran's current cardiovascular disease and COPD had their 
origins in the veteran's use of tobacco or addiction to 
tobacco that began during service.  There are no contrary 
medical opinions.  Accordingly, the Board must find that 
service connection is warranted for cardiovascular disease 
and COPD secondary to tobacco use.


ORDER

Service connection for cardiovascular disease is granted.

Service connection for chronic obstructive pulmonary disease 
is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

